Cite as 2014 Ark. 55

                SUPREME COURT OF ARKANSAS
                                       No.   CR-11-556

CRISTOBAL ANTONIO MANCIA                           Opinion Delivered   February 6, 2014
                   APPELLANT
                                                   APPEAL FROM THE BENTON
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR2007-802-1]

STATE OF ARKANSAS                                  HONORABLE ROBIN F. GREEN,
                                  APPELLEE         JUDGE

                                                   REBRIEFING ORDERED.


                                       PER CURIAM

       On March 7, 2008, appellant, Cristobal Antonio Mancia, pleaded guilty to rape and

was sentenced to a term of life imprisonment. Pursuant to Arkansas Supreme Court Rule 4-

3(k) (2010), Mancia filed a brief on appeal asserting that there was no meritorious basis for his

appeal. We agreed and affirmed Mancia’s conviction. Mancia v. State, 2010 Ark. 247 (per

curiam).

       On July 19, 2010, pursuant to Rule 37.1 of the Arkansas Rules of Criminal Procedure

(2010), Mancia filed a petition for postconviction relief alleging eight grounds for relief. On

February 7, 2011, without holding a hearing, the circuit court denied Mancia’s petition.

From that order, Mancia appeals and contends that the circuit court erred by entering findings

on four of his ineffective-assistance-of-counsel claims without holding a hearing: (1) Mancia’s

counsel was intoxicated at the plea hearing; (2) Mancia’s counsel failed to investigate the

victim’s statement based on the fact that the victim did not speak English and the police did
                                      Cite as 2014 Ark. 55

not speak Spanish; (3) Mancia’s counsel failed to investigate Mancia’s statement to the police

based on Mancia’s limited ability to communicate in English and did not have an interpreter

at court proceedings; and (4) Mancia’s counsel did not inform Mancia of the sentencing

options and did not secure a plea agreement with a set number of years of imprisonment.

       We do not reach the merits of Mancia’s arguments, however, because we must order

rebriefing to correct abstracting deficiencies. Pursuant to Arkansas Supreme Court Rule 4-

2(a)(5) (2011), “the appellant shall create an abstract of the material parts of all the transcripts

(stenographically reported material) in the record. Information in a transcript is material if the

information is essential for the appellate court to confirm its jurisdiction, to understand the

case, and to decide the issues on appeal.”

       Here, Mancia did not provide any abstract, stating that “[Mancia] entered a guilty plea

in this matter and therefore there is no transcript of a trial to be abstracted.” However, a

review of the record demonstrates that Mancia’s guilty-plea hearing is pertinent to this court’s

review of his Rule 37 appeal. Therefore, we remand Mancia’s appeal for rebriefing.

       Mancia has forty days from the date of this opinion to file a substituted brief that

complies with the rules. See Ark. Sup. Ct. R. 4-2(b)(3). We strongly encourage Mancia to

review the rules and to ensure that no other deficiencies are present prior to filing the

substituted brief. Failure to timely correct the deficiencies in Mancia’s brief may result in the

judgment of the circuit court being affirmed for noncompliance with the rule. See Ark. Sup.

Ct. R. 4-2(c)(2). After service of Mancia’s substituted brief, the State shall have the

opportunity to revise or supplement its brief in the time prescribed by the clerk, or to rely on


                                                 2
                                      Cite as 2014 Ark. 55

the brief that it previously filed in this appeal.

       Rebriefing ordered.

       Dana A. Reece, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Senior Ass’t Att’y Gen., for appellee.




                                                 3